Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.35 Filed 12/31/20 Page 1 of 19




                      UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF
                      MICHIGAN SOUTHERN DIVISION


CORNELIA LORENZ,                         CASE #: 2:20-cv-13128-PDB-KGA

         Petitioner                      Assigned to:
                                         District Judge Paul D. Borman
v.                                       Referred to:
                                         Magistrate Judge
BENJAMIN LORENZ,                         Kimberly G. Altman

         Respondent.



HERTZ SCHRAM PC                          NICHOLS, SACKS, SLANK,
Lisa D. Stem (P53804)                    SENDELBACH, BUITEWEG &
Matthew J. Turchyn (P76482)              SOLOMON, P.C.
Counsel for Petitioner                   Lori A. Buiteweg (P-44120)
1760 S. Telegraph Road,                  Attorney for Respondent
Suite 300                                121 W. Washington St., Suite 300
Bloomfield Hills, MI 48302               Ann Arbor, MI 48104
(248) 335-5000                           (734) 994-3000
lstem@hertzschram.com                    (734) 994-1557 Fax
mturchyn@hertzschram.com                 buiteweg@nsssb.com


   RESPONDENT’S ANSWER AND AFFIRMATIVE DEFENSE TO
 PETITION OR RETURN OF CHILDREN PURSUANT TO THE HAGUE
                      CONVENTION

     Respondent Benjamin Lorenz, by and through his attorneys,

Nichols, Sacks, Slank, Sendelbach, Buiteweg & Solomon, P.C.,

avers:


                                     1
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.36 Filed 12/31/20 Page 2 of 19




                           INTRODUCTION

        1.    The objects of the Hague Convention are (a) to secure

  the prompt return of children wrongfully removed to or retained in

  any Contracting State; and (b) to ensure that rights of custody and

  of access under the law of on Contracting State are effectively

  respected in other Contracting States. The United States and

  Germany, where petitioner and her two minor sons reside, are

  Contracting States to the Hague Convention.

        RESPONSE:          Respondent      denies    the   allegation

        because the minor children are natural born citizens

        and permanent residents of the United States and were

        temporarily in Germany, having now returned to their

        home state: (a) Petitioner has been a naturalized

        American citizen since 2012; (b) both children were

        born in the United States; (c) the parties have owned a

        home in Plymouth, Michigan since 2004, where

        Respondent and the children reside; (d) Petitioner’s

        allegations are spawned by her relatively new desire to

        permanently remain in Germany and a romantic




                                     2
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.37 Filed 12/31/20 Page 3 of 19




        relationship with a third party there; (e) the children

        attend Plymouth-Canton schools; (f) the Respondent

        maintains a Michigan driver’s license; (g) both parties

        voted in the United States Presidential Election of 2016,

        Respondent voted in the United States Presidential

        Election of 2020 (it is unknown whether Petitioner did

        so); (h) the parties file tax returns in the United States

        and Michigan; (i) Respondent has never had permanent

        residency status in Germany; (j) the parties lived

        temporarily in Germany due to a two-year assignment

        with    Respondent’s      then-employer,      never    having

        intended to remain there permanently; and (k) during

        the family’s temporary residence in Germany, they

        returned together and separately to the United States

        many times; (l) the parties maintained relationships

        with friends and family in the United States.

        2.     Pursuant to ICARA, a Petition shall be filed in a court

  "which is authorized to exercise its jurisdiction in the place where

  the child is located at the time the petition is filed." 22 U.S.C. §




                                     3
    Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.38 Filed 12/31/20 Page 4 of 19




      9003(b). According to the information provided by Respondent,

      the children are currently residing at 9335 Caprice Drive,

      Plymouth, MI. 48170.

               RESPONSE: Respondent admits the children reside in

               the marital home at 9335 Caprice Drive, Plymouth, MI

               48170. Respondent denies this Court has jurisdiction

               under ICARA because the children are habitual

               residents of the United States and this matter belongs

               in state court 1.

               3.     Decision of an abduction claim under the Hague

      Convention does not involve determining the custody of the minor

      children, which remains governed by German law, pursuant to

      Article 19 of the Hague Convention and/or 22 U.S.C. § 9001

      (b)(4)

               RESPONSE: Respondent admits that decision of an

               abduction claim does not involve determining the



1
  A Complaint for Initial Custody Determination under UCCJEA was filed in the Wayne County Circuit Court, Case
No. 20-108979-DC, Hon. Charlene M. Elder, by Respondent. Without a hearing to determine the fact-sensitive issue
of a child’s habitual residence or whether the children’s absence from the United States was temporary or
permanent, the Court dismissed the case for lack of jurisdiction simply because the children had not resumed living
in Michigan for six months at the time of filing: that decision is in the process of being appealed to the Michigan
Court of Appeals by the law firm of Liisa Speaker, J.D.



                                                         4
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.39 Filed 12/31/20 Page 5 of 19




        custody of the minor children. Respondent denies

        custody should be determined by the German courts

        because jurisdiction is proper in Wayne County,

        Michigan (see, FN #1).


        4.    Petitioner has a right of custody of the children,

  Timothy and Noah, under Articles Three and Five of the Hague

  Convention, in that Petitioner is the natural mother of Timothy and

  Noah, and German law grants her as a natural parent the right of

  custody over her children for purposes of the Hague Convention.


        RESPONSE:        Respondent neither admits nor denies

        the accuracy of this recitation of German law, and

        denies German law applies because the minor children

        are permanent residents of the United States of

        America,     and   Michigan      law   should   control    the

        determination of the parents’ custodial rights.

        5.    The Petitioner, at the time of Timothy and Noah's

  wrongful removal and retention, was exercising custody of them

  within the meaning of Articles Three and Five of the Hague

  Convention.


                                     5
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.40 Filed 12/31/20 Page 6 of 19




        RESPONSE:           Respondent     denies     the   allegation

        because the minor children were not wrongfully

        removed or retained from Germany because Germany

        is not their habitual residence, as evidenced by the

        totality of the circumstances, including the children’s

        complete acclimatization to the United States before,

        during, and after their temporary stay in Germany, and

        a consent agreement (See Exhibit A) freely signed by

        Petitioner granting Respondent the right to travel alone

        to Michigan with the minor children and leaving the

        return date “flexible.” See, e.g., Monasky v Taglieri, 18-

        935 (U.S. Supreme Court March 30, 2020)

        6.    The Petitioner, at the time of her application to the U.S.

  Department of State, in the Office of Children's Issues, was

  located in Germany, and continues to be located there. (Exhibit

  1, Request for Return.)

        RESPONSE: Upon information and belief, Respondent

        admits the allegations in this paragraph, but does not

        admit the allegations in Exhibit #1, Request for Return.




                                     6
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.41 Filed 12/31/20 Page 7 of 19




        7.    Timothy and Noah were habitually residents of

  Germany within the meaning of Article Three of the Hague

  Convention immediately before their removal from Germany by

  the Respondent.

        RESPONSE: Respondent denies the allegation for the

        reasons stated in response to Paragraph 1.

                    JURISDICTION AND VENUE

        8.    This Court has jurisdiction under ICARA § 9003(a) and (b)
              because:

  (a) the United States district courts have concurrent original

  jurisdiction (along with the courts of the States) over claims made

  under the Hague Convention; and (b) the children at issue here

  are currently physically located within the Eastern District of

  Michigan.

              RESPONSE:        Respondent denies the court has

        jurisdiction because the children are in the United

        States with their mother’s written permission and the

        children are natural born citizens and permanent

        residents of the United States.




                                     7
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.42 Filed 12/31/20 Page 8 of 19




         9.    Venue is proper in this Court under 22 U.S.C. §

  9003(b) because, upon information and belief, the children at

  issue in this case are located in this District at the time this petition

  is filed.

        RESPONSE:         Respondent admits the children are

        located in this District and denies venue is proper in

        this Court because this Court lacks jurisdiction as the

        children are permanent residents of the United States

        as evidenced by the totality of the circumstances

        including the parties’ written agreement.

     REMOVAL AND WRONGFUL RETENTION OF THE CHILDREN
                    BY RESPONDENT

         10.   Timothy was born on June 10, 2009, in Southfield, MI,

  USA. At that time, the Petitioner and Respondent were married,

  and Respondent was present at his birth. Noah was born on

  January 11, 2011, in Southfield, MI, USA. At that time, the

  Petitioner and Respondent were married, and Respondent was

  present at his birth.

        RESPONSE: Respondent admits the allegations in this

        Paragraph.


                                      8
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.43 Filed 12/31/20 Page 9 of 19




        11.   Timothy and Noah have always lived together with

  both parties. Up until January 5, 2014 the family lived in

  Plymouth, MI. From January 6, 2014 until the present day the

  family has been living in Bergrheinfeld, Germany. The children

  have had all of their schooling in Germany starting from pre-school

  to Kindergarten up to 3rd and 5th grade, respectively. Noah would

  have started 4th grade this school year and Timothy would have

  started 6th grade.

        RESPONSE: Respondent denies the allegations in this

        paragraph because the children attended pre-school in

        Livonia, Michigan before being temporarily relocated to

        Germany for Respondent’s job. Respondent admits the

        remaining allegations, although for about one week in

        January     2014,   the   family    lived   in   Schweinfurt,

        Germany.

        12.   Respondent started working for ZF North America in

  Northville, MI in October 2013 and received an expat contract to

  come to Schweinfurt, Germany for 2-3 years to work for the

  company in Schweinfurt. He resigned from the company in




                                     9
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.44 Filed 12/31/20 Page 10 of 19




   October 2015 and started a new job with Autodesk in Munich,

   which lasted until February 2016 as the company underwent

   corporate restructuring and he was laid off. In October 2016, he

   started participation in a master's degree program in Biomedical

   Engineering in the state of Saxony-Anhalt, which he completed

   in January 2020. From October 2016 through December 2017,

   he was gone during the week attending lectures and came back

   home on weekends. During that time, he decided to start his own

   business. Hence, he travelled a lot in 2018 and 2019 (mostly in

   the US) and was gone many weeks and months at a time. The

   children lived the entire time in Germany. The entire family visited

   the US during Thanksgiving 2014, my husband took each child

   one time by himself to the US in 2015, the kids visited the USA

   during summer vacation in 2018, 2019 and 2020.

         RESPONSE: Respondent denies the allegations in this

         paragraph: (a) his contract was for two years; (b) his

         job at Autodesk was a work-from-home job and he was

         paid through March 2016; (c) his master’s degree was

         completed in March 2020; (d) From October 2016 to




                                     10
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.45 Filed 12/31/20 Page 11 of 19




         mid-February 2017, Respondent was at school four

         days/week and home every Fri/Sat/Sun; (e) from mid-

         February 2017 to mid-July 2017, Respondent was at

         school five days/week and home on weekends;(f) once

         classes ended in July 2017, Respondent was home.

         Respondent decided to start a business at the end of

         August 2017 and in 2018 and 2019 traveled a lot, but

         never “months at a time” (at most six weeks). In each

         of 2018 and 2019, the minor children were in the United

         States for five weeks, and the children spent their full

         summer breaks in the United States (without Petitioner

         in 2018 and for only two weeks in 2019). In the summer

         of 2018, the children started expressing an interest in

         not returning to Germany and did so again in 2019.

         They are now adamant they do not wish to return.

         Respondent admits he took the children to the United

         States for Thanksgiving in 2014 and he took the

         children individually to the United States in 2015.

         Respondent discussed the possibility of starting a




                                     11
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.46 Filed 12/31/20 Page 12 of 19




         business with the Petitioner in 2015 and entered

         graduate school in 2016 with this as a consequential

         possibility. Respondent and Petitioner discussed how

         to return to the United States, including the options of

         growing their intended business and using the profits

         to pay for the move , or obtaining employment in the

         United States that would pay for their move .

         13.   Beginning of June 2020, Respondent asked Petitioner

   for permission to take Timothy and Noah to the United States to

   visit with relatives in Michigan and Tennessee where members

   of Respondent's family live. Petitioner agreed to a visit lasting

   from July 21, 2020 to September 5, 2020.

         RESPONSE:        Respondent denies the allegation as

         untrue. (See Exhibit A). The parties began discussing

         traveling to the United States in the spring of 2020.

         14.   On September 5, 2020 Respondent did not return

   Timothy and Noah to Petitioner in Germany, as expected. At that

   time, Petitioner contacted Respondent and informed him that he

   was in violation of the parties' agreement.




                                     12
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.47 Filed 12/31/20 Page 13 of 19




         RESPONSE: Respondent admits he did not return the

         children to Germany on September 5, 2020 and states

         that Petitioner removed Respondent’s evidence of

         paternity and a home in Germany, making it impossible

         for him to do so. Petitioner’s nefarious conduct could

         have resulted in Respondent being detained at the

         European Union Port of Entry in Amsterdam or Paris,

         and the children being stranded amidst the COVID-19

         pandemic.)

         15.   On October 26, 2020 Petitioner sought a temporary

   order on custody from the German court. A ruling will be expected

   within the next few months.

         RESPONSE: Respondent neither admits nor denies

         the allegations: he has not been served with German

         divorce or custody papers and does not know when

         any ruling will be made.

         16.   To date, Respondent refuses to return the children to
               Germany.

         RESPONSE:         Respondent admits the allegation,

         although he has requested mediation of a parenting



                                     13
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.48 Filed 12/31/20 Page 14 of 19




         time schedule, to no             avail. The children have

         continuously expressed their desire to remain with

         Respondent in the United States.


         17.   Based on the foregoing, on September 5, 2020,

   Respondent wrongfully retained Timothy and Noah in the United

   States, preventing their previously planned return to Germany

   following a visit with Grandparents, within the meaning of Article

   Three of the Hague Convention, and continues to wrongfully

   retain the children in the United States despite efforts by the

   Petitioner to have the children returned.


         RESPONSE:        Respondent denies the allegation as

         evidenced by the totality of the circumstances and

         Petitioner’s consent agreement acknowledging the

         parties would live in different countries with a return

         date being flexible.

         18.   Respondent's retention of the children in the United

   States on and after September 5, 2020 was wrongful under the

   Hague Convention.

         RESPONSE:        Respondent denies the allegation as


                                     14
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.49 Filed 12/31/20 Page 15 of 19




         untrue and states that any disputes over parenting time

         should be handled by the state court. (See, FN 1)

         19.   Immediately upon realizing that Respondent refuses

   to return Timothy and Noah, Petitioner began contacting

   Respondent by phone and text demanding their return.

   Respondent repeatedly declined to return the children.

         RESPONSE:          Respondent      denies    the   allegation

         because Petitioner did not immediately demand the

         return of the children as evidenced by messages

         between them on WhatsApp.

         20.   On September 7, 2020 Petitioner contacted a lawyer

   in Germany to report that the children had been abducted by their

   father to the United States.

         RESPONSE:        Respondent neither admits nor denies

         the allegations for lack of information, knowledge or

         belief.

         21.   On September 15, 2020 Petitioner filed an application

   with the Hague Convention Central Authority in Germany seeking

   the return of the children.




                                     15
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.50 Filed 12/31/20 Page 16 of 19




         RESPONSE:       Respondent neither admits nor denies

         the allegations for lack of information, knowledge or

         belief.

         22.   Upon information and belief, the children are

   presently in the State of Michigan, County of Wayne, staying with

   Respondent at his residence at 9335 Caprice Drive, Plymouth,

   Michigan 48170.

         RESPONSE: Respondent admits the allegations.

         23.   Petitioner requests the that this Court order that the

   children, Timothy and Noah, be immediately returned to the

   Petitioner and find that the Respondent's retention of the children

   in the United States since September 5, 2020 was wrongful under

   Article 3 of the Hague Convention.

         RESPONSE: Respondent denies the relief requested

         is legally appropriate as the parties and minor children

         are permanent residents of Michigan, were temporarily

         absent from Michigan, jurisdiction lies in the Michigan

         courts, and Petitioner agreed to a flexible return date,

         acknowledging the parents would be living in different




                                     16
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.51 Filed 12/31/20 Page 17 of 19




         countries.

                         NOTICE OF HEARING

         24.   Pursuant to 22 U.S.C. § 9003(c), Respondent shall be

   given notice of the hearing in this matter pursuant to the Michigan

   Uniform Child Custody Jurisdiction and Enforcement Act, MCL

   722.1108 and the laws of the State of Michigan.

         RESPONSE: No response required.

                ATTORNEY FEES AND COSTS (CONVENTION
                   ARTICLE 26 AND/OR 22 U.S.C. 9007)
         25.   Pursuant to Convention Art. 26 and/or 22 U.S.C. §

   9007(h)(3), Petitioner requests that this Court award to Petitioner

   all costs and fees incurred as a result of Respondent's wrongful

   retention of the children. Petitioner shall furnish an itemization of

   those expenses as a condition once relief is ordered.


         RESPONSE: Respondent denies the requested relief

         should be awarded.

WHEREFORE, Respondent requests that this Court:

         •     Dismiss Petitioner’s Complaint; and
         •     Grant any other relief that this Court deems
               appropriate.




                                     17
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.52 Filed 12/31/20 Page 18 of 19




                       AFFIRMATIVE DEFENSES

         1. Petitioner’s claims are barred by estoppel, as evidenced by

            Exhibit A and her removal of paperwork necessary for

            Respondent to return to Germany with the minor children

            from Respondent’s possession.


         2. Respondent was not properly served: the process server’s

            representation that papers were handed to Respondent is

            false. The process server left the papers on the porch of

            Respondent’s residence.


WHEREFORE, Respondent respectfully requests this Honorable Court

Dismiss Petitioner’s Complaint for lack of proper service and/or on

grounds of Estoppel, and grant Respondent any and other relief

deemed proper by the Court.




I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.



                                      BENJAMIN LORENZ




                                     18
Case 2:20-cv-13128-PDB-KGA ECF No. 6, PageID.53 Filed 12/31/20 Page 19 of 19




Respectfully submitted,
                                      NICHOLS, SACKS, SLANK,
                                      SENDELBACH, BUITEWEG
                                      & SOLOMON, P.C.

                                By:    Isl Lori A. Buiteweg
                                      Lori A. Buiteweg (P-44120)
                                      Counsel for Respondent
                                      121 W. Washington St., Suite 300
                                      Ann Arbor, MI 48104
                                      (734) 994-3000
                                      buiteweg@nsssb.com
Dated: December 30, 2020




                                      19
